Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 02/02/2022. In virtue of this communication, claims 1-30 are currently pending in this Office Action.

Priority
2.	Applicant’s claim for the benefit of a provisional application 62/964077 as ADS filed on 01/20/2021 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Election/Restrictions
3.	Applicant’s election without traverse of Invention I, claims 1-12 and 21-25 in the reply filed on 02/22/2022 is acknowledged. To advance the prosecution, it is suggested to cancel the non-elected claims.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-11 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kneckt et al. Pub. No.: US 2019/0075521 A1 in view of Anderson et al. Pub. No.: US 2012/0275366 A1. 

Claim 1
Kneckt discloses a method (fig. 4 for wake-up message) of wireless communication performed by a first device (electronic device 110-1in fig. 4), comprising: 
suspending wake up signal (WUS) (par. 0094, an access point may delay the wake-up frame transmission), or until a message is received instructing resumption of monitoring (wake-up frame 428 in fig. 4); and 
resuming wake up signal monitoring after the specified period of time, the number of cycles, or after the message is received instructing resumption of monitoring (as shown wake-up frames in fig. 13, after delaying wake-up transmission explained in par. 0094, wake-up frame monitoring will resume as setup in fig. 4 & par. 0079, and criteria explained in par. 0060).
	Although Kneckt does not explicitly show: “suspending wake up signal (WUS) monitoring for a specified period of time, for a number of cycles”, it could be considered obvious by the rationales found in Anderson. Initially, Kneckt explains that the recipient Kneckt explains delaying wake-up transmission as to suspend wake up signal (par. 0094), Kneckt fails to show how long delaying in details.  In particular, Anderson teaches wake-up delay for “M” sub-frames (fig. 6C & 11A-B and see par. 0116-0119).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify wake-up radio with urgent-data criterion of Kneckt by providing a deeper-sleep sub-state of connected mode CMDS of UE receivers as taught in Anderson. Such a modification would have scheduled assignment for UE in a sub-frame with a control portion to perform transmission or activation of its receivers so that higher power consumption and battery drain could have effectively prevented as suggested in par. 0029 of Anderson.

Claim 2
Kneckt, in view of Anderson, discloses the method of claim 1, further comprising maintaining a previously received wake up signal configuration during the suspending (Kneckt, wake-up setup based on wake-up criteria in par. 0060 would be sustained after a wake-up frame to immediately wake up the main radio of the recipient electronic device to receive a high-priority frame explained in par. 0086; Anderson, after wake-up delay for M sub-frames, in the next DRX cycle, monitoring wake-up frame will be resumed as configured, see fig. 6C & 11A-B; therefore, the combined prior art would have rendered the claim obvious).

Claim 3
Kneckt, in view of Anderson, discloses the method of claim 1, further comprising requesting suspending for the specified period of time (Kneckt, add delay to wake-up frame in par. 0094; Anderson,  wake-up frame delaying for M subframes in fig. 6C & 11A-B; and thus, the combined prior art reads on the claim).

Claim 4
Kneckt, in view of Anderson, discloses the method of claim 1, in which the suspending occurs based upon a pre-agreed rule between a user equipment (UE) and a base station (Kneckt, wake-up criteria in par. 0060; wake-up setup agreement between access point and electronic device in fig. 4, and suspending wake-up frame based on short TWT period and long TWT period in fig. 8; Anderson, fig. 2A-2B of Anderson; therefore, one of the ordinary skill in the art would have expected the claim to perform equally well with the combined prior art).

Claim 5
Kneckt, in view of Anderson, discloses the method of claim 1, in which the suspending occurs in response to receiving an instruction to suspend (Kneckt, par. 0094, high urgency unicast traffic and adding delay to the transmitted wake-up frame ; Anderson, fig. 2A-B;  par. 0115, UE detects the PDSCH transmission is delayed until sub-frame K+M; accordingly, the combined prior art renders the claim obvious).


Claim 6
Kneckt, in view of Anderson, discloses the method of claim 5, in which the instruction is within an extended control channel field (Kneckt, header fields in par. 0093 and C-RNTI assignment message on PDCCH, i.e., bit or filed in control channel in par. 0115-0117; Anderson, parameters or information fields and wake-up RNTI may be explicitly assigned by the eNB to the UE in par. 0072; accordingly, one of ordinary skill in the art would have expected the claim or an extended control channel field to perform equally well with the combined prior art since some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention; see MPEP 2143, KSR Exemplary Rationale G; see another evidence in par. 0138 in Huang et al. Pub. No.: US 2019/0110250 A1).

Claim 7
Kneckt, in view of Anderson, discloses the method of claim 5, in which the instruction is detected based on a scrambling code (Anderson, par. 0052, the resulting CRC is scrambled, bit-wised with a UE ID field, being scrambled for a specific wake-up RNTI in par. 0088; therefore, one of ordinary skill in the art would have expected the claim or a scrambling code to perform equally well with the combined prior art).

Claim 8
Kneckt, in view of Anderson, discloses the method of claim 5, in which the instruction is detected from a known signature within an existing control channel field Kneckt, C-RNTI assignment message in par. 0115-0119 and fig. 11A-B; Anderson, par. 0052, the resulting CRC is scrambled, bit-wised with a UE ID field, being scrambled for a specific wake-up RNTI in par. 0088, see fig. 8A-D; accordingly, one of ordinary skill in the art would have expected the claim or an extended control channel field to perform equally well with the combined prior art since some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention; see MPEP 2143, KSR Exemplary Rationale G).

Claim 9
Kneckt, in view of Anderson, discloses the method of claim 5, in which the instruction is detected from a wake up signal (WUS) media access control-control element (MAC-CE) (Kneckt, MAC in par. 0069 and MAC header in par. 0093 ; Anderson, the wireless communication system may transmit information using medium access control MAC in par. 0021, see MAC in par. 0039-0040, 0059, 0073 & 0080; and thus, the combined prior art reads on the claim).

Claim 10
Kneckt, in view of Anderson, discloses the method of claim 1, in which suspending comprises not monitoring a wake up signal (WUS) occasion for the WUS (Kneckt, if wake-up frame is delayed as explained in par. 0094, UE will suspend the monitoring for wake-up frame like between wake-up frames in fig. 13; Anderson, as 

Claim 11
Kneckt, in view of Anderson, discloses the method of claim 1, in which the first device comprises a user equipment (UE) (Kneckt, electronic device 101-1 or 110-2 in fig. 1; Anderson, UE in fig. 1A-B).

Claim 21-25
	Claims 21-25 are apparatus claims corresponding to method claims 1-5. Limitations in claims 21-25 are found reciting the same scopes of the respective limitations in claims 1-5. Accordingly, claims 21-25 are considered obvious by the same rationales applied in the rejection of claims 1-5 respectively set forth above. Additionally, Kneckt discloses an apparatus (electronic device 110-1 in fig. 1 & 4-5), comprising: a processor (processing system 1410 in fig. 14 for 110-1 in fig. 1 & 4); a memory (memory subsystem 1412 in fig. 14 for UE 110-1 in fig. 1 & 4) coupled with the processor (1410 coupled to 1412 by BUS 1426 in fig. 14); and instructions (program instructions 1422 in fig. 14) stored in the memory and operable, when executed by the process to cause the apparatus (fig. 1-13).



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kneckt in view of Anderson and Huang et al. Pub. No.: US 2019/0110250 A1. 

Claim 12
Although Kneckt, in view of Anderson, does not disclose: “the method of claim 1, in which the first device comprises a base station”, claim 12 is considered obvious by the following rationales.
Initially, Kneckt, in view of Anderson, does not show an access point or eNB could be suspending for monitoring wake-up message. In particular, Huang teaches that wireless communication devices 102 and 140 could be any device including an access point or a server computer (fig. 1 and par. 0035; see fig. 2-4, WUR transmitter device could be either UE or AP and so does WUR receiver device). Accordingly, claim is considered obvious unless claim further recites a specific involvement of a base station.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify wake-up radio with urgent-data criterion of Kneckt in view of Anderson by providing a wake-up radio WUR as taught in Huang to obtain the claimed invention as specified in the claim. Such a modification would have included a wake-up radio on a user equipment and an access point to exchange data so that energy consumption could be minimized as suggested in par. 0005 of Huang.




Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.
  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAN HTUN/